Hall, J.
—
This court will never interfere with the first grant of a new trial where there is any evidence at all upon which a different verdict could be sustained.
(a.) Where a plaintiff in ejectment does not rely upon possession, but undertakes to show title, he must recover on the strength of his own title, and not on the weakness of that of his adversary ; and where there are circumstances which might warrant a verdict for the defendant, the court below will not be reversed for granting a new trial after a verdict in the plaintiff’s faior.
Judgment affirmed.